DETAILED ACTION
This office action is in response to Applicant’s communication of 3/1/2021. Amendments to claims 1, 8, 15 and 21 have been entered.  Claims 5 and 12 are cancelled.  Claims 1-4, 6-11 and 13-21 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities.  Claim 8, line 7, recites “receiving a transaction request, performing perform a selected transaction…”.  The word “perform” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process, claims 8 and 15 are directed to a process and claim 
Additionally, under step 2A prong 1, the claims recite a series of steps for overriding a transaction decision which is a fundamental economic practice and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.  Determining whether to override a financial transaction decision based on considering additional information and rules is a commerce and business practice for completing a transaction. 
	The following italicized limitation steps, considering the process of claim 8, set forth the abstract idea of overriding a transaction decision, [1] “receiving a transaction request, performing perform a selected transaction ……, and generating transaction information ……”; [2] “monitoring the transaction…”, [3] “authorizing or rejecting the transaction request based on at least one rule ……”; [4] “identifying an administrator ……”; [5] “obtaining an authorization level …… “; [6] “receiving an override request …… when the transaction request was rejected, ……, wherein receiving further includes determining core decision systems that have the flexible rules and obtaining the flexible rules ……; [7] “notifying …… that the override request is being processed ……”; [8] “processing the transaction request using the flexible rules and the inflexible rules with the additional information, the justifications, and the input;” [9] “determining options available based on processing the flexible rules and the inflexible rules and reasons that justify the options;” [10] “AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6Application Number: 14/066,217Dkt: 13-3434Filing Date: October 29, 2013providing the options and reasons for each option to the administrator based on the authorization level obtained for the administrator from the database;” [11] “receiving a selected option from the administrator ……”; and [12] “when override conditions are met for the additional flexible rules and the additional information based on the selected option, re-authorizing, ……, the transaction request that was previously rejected based providing an automated transaction-based decision …….”  Furthermore, the claimed limitations cited above cover steps that can be evaluated in the human mind to include mental observations and evaluations. These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity as well as mental steps that fall under the Mental Processes grouping but for the recitation of generic computer components. That is, other than the nominal recitation of a “processor” executing “instructions”, a consumer “device” with user interface, an override “device”, a decision “device”, a “database” and “core decision systems” there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity and Mental Processes grouping. Independent claims 1, 15 and 21 recite similar features and are rejected under similar rationale.
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. a “processor” executing “instructions”, a consumer “device” with user interface, an override “device”, a decision “device”, a “database” and “core decision systems” which are all merely processors with memory suitably programmed to perform the steps of receiving, monitoring, authorizing, identifying, obtaining, receiving, determining, obtaining, notifying, processing, determining, providing, receiving, re-authorizing and providing. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed, i.e. a “processor” executing “instructions”, a consumer “device” with user interface, an override “device”, a decision “device”, a “database” and “core decision systems”, to perform the receiving, monitoring, authorizing, identifying, obtaining, receiving, determining, obtaining, notifying, processing, determining, providing, receiving, re-authorizing and providing steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storage and transmission of a result, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in the process steps of claim 8, the italicized steps of [1] “receiving a transaction request, performing perform a selected transaction ……, and generating transaction information ……”; [2] “monitoring the transaction…”, [3] “authorizing or rejecting the transaction request based on at least one rule ……”; [4] “identifying an administrator ……”; [5] “obtaining an authorization level …… “; [6] “receiving an override request …… when the transaction request was rejected, ……, wherein receiving further includes determining core decision systems that have the flexible rules and obtaining the flexible rules ……; [7] “notifying …… that the override request is being processed ……”; [8] “processing the transaction request using the flexible rules and the inflexible rules with the additional information, the justifications, and the input;” [9] “determining options available based on processing the flexible rules and the inflexible rules and reasons that justify the options;” [10] “AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6Application Number: 14/066,217Dkt: 13-3434Filing Date: October 29, 2013providing the options and reasons for each option to the administrator based on the authorization level obtained for the administrator from the database;” [11] “receiving a selected option from the administrator ……”; and [12] “when override conditions are met for the additional flexible rules and the additional information based on the selected option, re-authorizing, ……, the transaction request that was previously rejected based at least in part on the override request …… and thereby providing an automated transaction-based decision …….” are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Rejecting an initial transaction request and then reevaluating said request based on additional information and rules is merely carrying out a new transaction decision by evaluating and determining further information. Furthermore, the insignificant extra-solution activity claimed such as the receiving, obtaining and notifying steps are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 
Dependent claims 2-4, 6, 7, 9-11, 13, 14 and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 3, 9 and 10 merely define the consumer device as an ATM or a kiosk at a high level of generality.  Claims 4 and 11 merely define the request as a release of funds for a check, which is a well understood financial transaction.  Claims 6 and 13 merely define the information used to determine if override conditions are met. This can be a mental evaluation but for the nominal recitation of the “device”.  Claims 7 and 14 recite authorizing or re-authorizing, respectively, the transaction based on an administrator which is a fundamental economic practice that can be completed through a manual, e.g. mental evaluation, process but 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for overriding a transaction decision further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for overriding a transaction decision) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors with memory suitably programmed and databases) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for overriding a transaction decision) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-4, 6-11 and 13-21 filed in the Remarks of 3/1/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicant argues “There is no concern of monopolization of the alleged abstract idea as the claims represent a specific implementation comprising multiple devices and core decision systems. Furthermore, the Office has held that improvement in the capabilities of devices or systems are improvements in technology. The claims recite devices capable of identifying core decision systems for flexible rules when a transaction is rejected of a consumer and obtaining additional information and justifications for overriding the initial rejection and processing the consumer transaction. Moreover, the claims are incapable of being performed through human activity.”  Examiner respectfully disagrees with these arguments. 
	Applicant has claimed an improved abstract idea automated on generic computing devices.  The Supreme Court, in Alice, cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Preemption is not a stand-alone test. Preemption concerns have been addressed by the Examiner through the application of the two-step framework above. Applicant’s argument that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without elements that provide significantly more than those recited in the claim(s). In the present case, the claimed technology is nothing more than generic computer technology, i.e. processors with memory and storage devices such as databases, for implementing the abstract idea of overriding a transaction decision. In Alice, the computer buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization).  Furthermore, the Ultramercial decision makes it clear that a Patent Owner's arguments regarding pre-emption “are not a substitute for the proper two-part test under Alice”.  Furthermore, the October 2019 Update: Subject Matter Eligibility states “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” 
	Applicant states that “The claims recite devices capable of identifying core decision systems for flexible rules when a transaction is rejected of a consumer and obtaining additional information and justifications for overriding the initial rejection and processing the consumer transaction.”  Examiner notes that Applicant’s specification defines the architecture as “As will be appreciated by one skilled in the art, the methods and systems may take the form of an entirely hardware embodiment, an entirely software embodiment, or an embodiment combining 20 NCR Docket No. 13-3434500 can include administrator database systems which are used to identify administrators of the institutions that can utilize the override devices 300. Such administrator database systems override devices 300. Such administrator database systems500 can keep track of the experience level of a given administrator, as well as authorization levels, 
	The steps, referring to the process of claim 8, of [1] “receiving a transaction request, performing perform a selected transaction ……, and generating transaction information ……”; [2] “monitoring the transaction…”, [3] “authorizing or rejecting the transaction request based on at least one rule ……”; [4] “identifying an administrator ……”; [5] “obtaining an authorization level …… “; [6] “receiving an override request …… when the transaction request was rejected, ……, wherein receiving further includes determining core decision systems that have the flexible rules and obtaining the flexible rules ……; [7] “notifying …… that the override request is being processed ……”; [8] “processing the transaction request using the flexible rules and the inflexible rules with the additional information, the justifications, and the input;” [9] “determining options available based on processing the flexible rules and the inflexible rules and reasons that justify the options;” [10] “AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6Application Number: 14/066,217Dkt: 13-3434Filing Date: October 29, 2013providing the options and reasons for each option to the administrator based on the authorization level obtained for the administrator from the database;” [11] “receiving a selected option from the administrator ……”; and [12] “when override conditions are met for the additional flexible rules and the additional information based on the selected option, re-authorizing, ……, the transaction request that was previously rejected based at least in part on the override request …… and thereby providing an automated transaction-based decision …….” can be interpreted, under the broadest reasonable interpretation as being Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.
For these reasons and those presented in the 101 rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-4, 6-11 and 13-21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        5/25/2021